Motion for reargument granted only to the extent of deleting the first sentence in the third full paragraph on page 2 of the memorandum decision of this court, by substituting therefor the following sentence, and by republishing said memorandum decision as amended: "We note that there was further error committed when the court excluded certain testimony related to two documents, as well as other testimony, all of which was designed to prove that the alleged 'buy’ was a fabrication.” In all other respects the motion for reargument is denied. Concur—Stevens, P. J., Markewich, Lane, Nunez and Lynch, JJ.
(Republished)